UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 19-7894


WILLIAM SATTERFIELD,

                    Plaintiff - Appellant,

             v.

GILMORE HICKS; APRIL GREEN,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:19-cv-00170-JAG-RCY)


Submitted: July 21, 2020                                          Decided: July 23, 2020


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Satterfield, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Satterfield appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2018) complaint under 28 U.S.C. § 1915(e)(2)(B) (2018). * We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Satterfield v. Hicks, No. 3:19-cv-00170-JAG-RCY (E.D. Va. Nov. 25,

2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




       *
         Although the district court dismissed Satterfield’s claims without prejudice, we
have jurisdiction over this appeal. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 615 (4th Cir.
2020).

                                             2